Citation Nr: 1136769	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-37 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection or bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from July 1971 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to appear before a Veterans Law Judge via videoconference on April 18, 2011.  

A memorandum from the Veteran's representative, dated on April 19, 2011 indicates that the Veteran contacted him and explained that he was not able to appear due to problems with his vehicle.  The representative requested that the Veteran's hearing be rescheduled.  

In August 2011 the undersigned Veterans Law Judge granted the Veteran's motion for rescheduling.  

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference hearing at RO before a Veterans Law Judge.  

After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but 

should return the claims folder to the Board for further appellate review.  


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


